Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered January 18, 2001, convicting defendant, after a jury trial, of attempted murder in the second degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 25 years, 15 years (two terms) and 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s homicidal intent could be readily inferred from the fact that he fired numerous shots at the fleeing victim, causing several wounds (see e.g. People v Perez, 64 NY2d 868 [1985]; People v Douglas, 273 AD2d 24 [2000], lv denied 95 NY2d 889 [2000]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Andrias, Saxe, Williams and Gonzalez, JJ.